United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pascagoula, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-683
Issued: May 20, 2008

Case Submitted on the Record

DECISION AND ORDER

Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 16, 2007 appellant filed a timely appeal from the decisions of the Office of
Workers’ Compensation Programs dated October 31, 2006. The decision denied modification of
a September 25, 1998 wage-earning capacity determination, denying total disability prior to
May 9, 2004. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant established that he was disabled prior to May 9, 2004,
warranting modification of his wage-earning capacity.
FACTUAL HISTORY
This case has previously been before the Board. On April 1, 1998 appellant, then a 34year-old temporary letter carrier, sustained injury to his low back when he fell while in the
performance of duty. The Office accepted his claim for an aggravation of lumbar strain and

herniated disc at L4-5. The Office noted that appellant had a preexisting condition as a result of
a 1989 nonemployment-related injury to his low back and neck. Appellant returned to limitedduty work with physical restrictions on April 16, 1998.1 However, his temporary position
expired on July 7, 1998 and was not renewed.
By decision dated September 25, 1998, the Office issued a retroactive loss of wageearning decision finding that appellant’s actual earnings as a temporary letter carrier fairly and
reasonably represented his wage-earning capacity. As appellant’s wages met or exceeded the
wages of his date-of-injury job, the Office reduced his compensation. On April 13, 1999 after a
review of the written record an Office hearing representative affirmed this decision. In a
September 25, 2000 decision, the Board affirmed the wage-earning capacity determination.2
On October 21, 2000 Dr. John J. McCloskey, an attending Board-certified neurosurgeon,
referred appellant for diagnostic testing. On November 16, 2000 appellant underwent a lumbar
discography at L3-4, L4-5 and L5-S1. Dr. Jeffrey T. Laseter, an attending surgeon, diagnosed a
displaced lumbar disc at L4-5, degenerative disc disease and mild to moderate spinal stenosis.
Based on the study, Dr. McCloskey noted that appellant was not a surgical candidate.
On May 9, 2001 appellant filed a claim for a recurrence of disability commencing
April 9, 2001. On June 26, 2001 the Office denied his claim, noting that he did not submit
sufficient medical evidence to establish a recurrence of disability due to his accepted injury.3
In an April 6, 2002 report, Dr. McCloskey, a Board-certified neurosurgeon, stated that
appellant had chronic cervical syndrome with evidence of multilevel degenerative disc disease,
particularly at C5-6, and chronic post-traumatic low back syndrome with a degenerated L4 disc.4
By history, appellant’s low back condition was related by aggravation to the 1998 injury. In a
June 30, 2002 response to an Office inquiry, Dr. McCloskey responded to the question: “Has
[appellant] experienced a ‘material worsening’ of his ‘accepted condition,’ and if so what is that
worsening in medical/diagnostic term?” He noted that appellant’s 1998 injury had aggravated
preexisting degenerative changes which worsened, resulting in a herniated disc with chronic pain
into the leg. Dr. McCloskey noted that there had been no new injury to the back since
April 1998, noting normal “wear and tear.” He stated that the 2000 lumbar discogram revealed a
displaced disc at L4-5 and, therefore, a worsening of appellant’s condition. Dr. McCloskey
advised that appellant was restricted to sedentary work, should not stand or walk for more than
two hours a day, not engage in any bending, stooping or crouching and should not lift items over
10 pounds. Appellant was also allowed to change positions frequently. On November 22, 2002
Dr. McCloskey stated that appellant had symptomatic lumbar disc disease, particularly at L4-5.
1

Appellant returned to sedentary work with lifting restricted to no greater than 10 pounds.

2

Docket No. 99-2246 (issued September 24, 2000).

3

Appellant did not seek review of this decision and it is not an issue in the present appeal. See 20 C.F.R.
§ 501.2(c).
4

The record reflects that appellant was treated by Dr. McCloskey following an injury to his back in private
employment in 1989. On May 29, 1998 Dr. McCloskey advised that a review of a recent lumbar myelogram looked
virtually the same as one obtained in 1990.

2

He concluded that appellant was permanently limited to sedentary or light-duty work.
Dr. McCloskey advised that appellant reached maximum medical improvement on
March 6, 2000.
In a report dated January 18, 2003, Dr McCloskey diagnosed chronic post-traumatic low
back syndrome with degenerated and painful L4 disc and a chronic cervical syndrome with disc
herniation. He noted that appellant’s cervical condition was related to an injury sustained while
serving with the army in Germany in 1983. However, appellant’s low back and leg symptoms
related to his accepted injury. On January 30, 2003 Dr. McCloskey indicated that appellant
sustained permanent impairment to his lower extremities. On October 15, 2003 he noted that
surgery was never recommended and appellant had been unable to return to work.
Dr. McCloskey advised that appellant required pain management and physical therapy and had
been found permanently disabled by the Social Security Administration.
The Office referred appellant to Dr. Timothy D. Jackson, a Board-certified orthopedic
surgeon, for a second opinion. In a January 30, 2004 report, Dr. Jackson diagnosed lumbar spine
degenerative disc disease, worse at L4-5. He noted that appellant’s inability to perform the letter
carrier position he was doing on April 1, 1998 was due to a permanent aggravation of his
preexisting lumbar disc disease. Dr. Jackson estimated that 10 percent of appellant’s residual
symptoms were related to the April 1, 1998 injury while 90 percent was related to his preexisting
condition and other risk factors such as age and the natural progression of the degenerative
disease. He noted objective findings of diminished sensation in a dermatomal distribution in the
left lower extremity consistent with L4-5 nerve root dysfunction. Dr. Jackson noted that
appellant was not capable of performing the mail carrier job duties he was doing on
April 1, 1998. He concluded that, due to the aggravation and acceleration of the degenerative
disease to appellant’s lumbar spine, there was a steady decline in his medical condition, so his
date of maximum medical improvement would probably be in the late 1998 or 1999 time frame.
A February 9, 2004 magnetic resonance imaging (MRI) scan was interpreted by
Dr. James W. Ballard, a Board-certified radiologist, as showing degenerative disc disease with a
large centrally extruded disc fragment at L4-5.
Appellant was seen by Dr. Brian Tsang, Board-certified in anesthesiology and pain
medicine, on April 30, 2004 for low back pain. Dr. Tsang noted his symptoms of back pain and
left lower extremity radiculopathy, myofascial pain, muscle spasm and sacroiliac arthropathy.
He recommended a home exercise program and adjusted appellant’s medications.
On July 7, 2004 the Office issued schedule awards for 10 percent impairment of the left
leg and 7 percent impairment of the right leg. The period of the awards was from May 9, 2004 to
April 16, 2005.
By letter dated July 29, 2004, appellant stated that he was writing with regard to his claim
for lost wages. He stated that his claim was denied on October 31, 2003 for the period
commencing July 8, 1998. On August 23, 2004 appellant filed a request for reconsideration.

3

In a nonmerit decision dated November 5, 2004, the Office noted that no decision was
issued on October 31, 2003. On that date, it had forwarded a copy of the June 26, 2001 decision
to appellant. The Office denied appellant’s request for reconsideration with regard to his wageearning capacity on the basis that it was untimely filed and failed to establish clear evidence of
error.
On December 7, 2004 appellant appealed his case to this Board. By decision dated
July 19, 2005, the Board set aside the November 5, 2004 decision, finding that appellant’s claim
should have been adjudicated as a request for modification of the September 25, 1998 wageearning capacity determination.5
In a February 1, 2005 report, Dr. McCloskey advised that appellant’s back, left hip and
thigh pain were getting worse and he was experiencing spasms in his low back, continuing neck
and left shoulder pain with numbness and tingling in the left forearm and fingers. In a
September 28, 2005 note, he stated that appellant was totally disabled for work. Dr. McCloskey
noted that appellant’s condition has continued to worsen and that he was no longer able to do
even sedentary activities from November 16, 2000.
On December 15, 2005 appellant underwent a provocative discography of the lumbar
spine at L2-3, L3-4, L4-5 and L5-S1. On December 19, 2005 Dr. McCloskey stated that the only
abnormality from the discogram was at L4-5 and found that appellant was a surgical candidate.
On December 31, 2005 Dr. McCloskey recommended surgical decompression at L4-5 on the left
and a transverse process fusion and pedicle screw fixation at L4-5.
The Office requested that Dr. Jackson clarify his medical opinion. On January 20, 2006
Dr. Jackson noted that the Office had accepted appellant’s claim for aggravation of a lumbar
strain and herniated lumbar disc. He agreed with these diagnoses with the addition of L4-5
lumbar degenerative disc disease. Dr. Jackson recommended proceeding with the recommended
lumbar discectomy and fusion surgery. With regard to appellant’s ability to do the limited-duty
position he held in 1998, he noted that appellant was limited in mobility and walking and used a
cane frequently for ambulation. Dr. Jackson opined that appellant “would have some difficulty
with some of the lifting and pushing and pulling activities likely required with stamping mail and
clerical duties within this job description. He would have limitations of being able to sit for any
significant length of time without frequently being able to change positions.”
On March 17, 2006 appellant underwent surgery on the L4-5 disc.
In a decision dated April 6, 2006, the Office found that appellant’s wage-earning capacity
dated September 25, 1998 was not in error. It accepted that he sustained a recurrence of
disability commencing January 20, 2006, the date of Dr. Jackson’s medical report. However,
prior to January 20, 2006, there was no medical evidence that appellant was disabled from work
in a limited-duty capacity.

5

Docket No. 05-462 (issued July 19, 2005).

4

In a June 12, 2006 medical report, Dr. McCloskey advised that appellant was
convalescing satisfactorily from surgery. He indicated that in reviewing his records, appellant
has been totally disabled since his work injury in 1998.
On July 12, 2006 appellant requested reconsideration of the April 6, 2006 decision. He
disagreed that the recurrence of disability was found to commence January 20, 2006, arguing that
it should be earlier.
By decision dated October 31, 2006,6 the Office modified the April 6, 2006 decision. It
found that appellant’s condition had materially worsened as of May 9, 2004, the date of the
schedule award. Therefore, he was entitled to wage-loss compensation from April 17, 2005 to
January 19, 2006, the period following the expiration of the schedule award. The Office
determined, however, that prior to May 9, 2004 the loss of wage-earning capacity determination
did not warrant modification.
LEGAL PRECEDENT
It is well established that either a claimant or the Office may seek to modify a formal loss
of wage-earning capacity determination.7 Once the wage-earning capacity of an injured
employee is determined, a modification of such determination is not warranted unless there is a
material change in the nature and extent of the injury-related condition, the employee has been
retrained or otherwise vocationally rehabilitated or the original determination was in fact
erroneous.8 The burden of proof is on the party attempting to prove that the wage-earning
capacity determination should be modified.9
ANALYSIS
The Office accepted that appellant sustained a work-related injury on April 1, 1998. His
claim was accepted for an aggravation of a lumbar strain and herniated disc L4-5. He returned to
work on April 16, 1998 performing limited duty and remained in his temporary position until
July 7, 1998, when it was not renewed. By decision dated September 25, 1998, the Office
determined that appellant’s actual earnings as a temporary letter carrier represented his wageearning capacity.
Appellant seeks modification of the wage-earning capacity determination. The Office
has accepted that appellant’s condition materially worsened as of the date of his schedule award
of May 9, 2004. As appellant received compensation under the schedule award from May 9,
2004 through April 16, 2005, the Office awarded wage-loss compensation commencing
6

This decision superseded a decision issued by the Office on October 11, 2006.

7

See Gary L. Moreland, 54 ECAB 638 (2003).

8

George W. Coleman, 38 ECAB 782, 788 (1987); Ernest Donelson, Sr., 35 ECAB 503, 505 (1984).

9

Tamara McCauley, 51 ECAB 375, 377 (2000); Jack E. Rohrabaugh, 38 ECAB 186, 190 (1986); see also
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.11(a) (April 1995).

5

April 17, 2005.
Appellant contends, however, that his disability commenced prior to
May 9, 2004. The Board finds, however, that the medical evidence of record does not establish
his claim.
The record reflects that appellant was treated by Dr. McCloskey, who returned him to
limited-duty work on April 16, 1998 subject to specified physical limitations. He stopped work
on July 7, 1998 not due to any total disability supported by the medical evidence. Rather, the
record reflects that the temporary positions at the employing establishment were abolished.
The medical evidence does not support a change in the nature of appellant’s accepted
condition causing total disability prior to May 9, 2004. Appellant was referred for a discography
in 2000 by Dr. McCloskey. This matter was subject to appellant’s 2001 claim for a recurrence of
disability commencing April 9, 2001. The Office found in a June 26, 2001 decision that the
medical evidence did not support appellant’s claim of total disability as of that date. In fact,
subsequent reports from Dr. McCloskey reiterated appellant’s partial capacity for the work he
was performing on which the wage-earning capacity was made. In a June 30, 2002 report, he
advised that appellant was restricted to sedentary work, with no walking or standing for more
than two hours and no lifting in excess of 10 pounds and the ability to change position
frequently. Dr. McCloskey noted that appellant was permanently limited to sedentary or lightduty work and had reached maximum improvement as of March 6, 2000. This evidence does not
support appellant’s claim of total disability during this time period.
Dr. McCloskey continued to treat appellant for his low back condition, noting in 2003
that surgery had not been recommended and that he had been found disabled by the Social
Security Administration. The records from the physician do not address appellant’s incapacity
for the limited-duty work he was performing which formed the basis for the wage-earning
capacity determination. Although appellant may have been found disabled by the Social
Security Administration, this does not establish that he was totally disabled for work under the
Act. It is well established that in determining whether an employee is disabled under the Act, the
findings of the Social Security Administration are not determinative.10 The Social Security Act
and the Federal Employees’ Compensation Act have different standards of medical proof on the
issue of disability.11
Appellant was referred for examination by Dr. Jackson, who provided findings on
January 30, 2004 noting the L4-5 disc herniation and degenerative disc disease. The Board notes
that the report of Dr. Jackson noted that the employment injury had caused an aggravation and
acceleration of appellant’s degenerative disease process. He stated that appellant’s maximum
improvement was sometime in late 1998 or 1999. However, in addressing the issue of disability
for work, Dr. Jackson did not address the limited-duty work appellant was performing when
rated under the wage-earning capacity decision. Rather, Dr. Jackson noted that appellant was not
able to perform the duties he had been performing when injured on April 1, 1998 due to the
aggravation of his preexisting degenerative disease. This evidence does not establish appellant’s
claim that he was totally disabled prior to May 9, 2004. In turn, Dr. Tsang examined appellant
10

Freddie Mosley, 54 ECAB 255 (2002).

11

See Dona M. Mahurin, 54 ECAB 309 (2003).

6

and reported on April 30, 2004, noting his symptoms of left lower extremity radiculopathy with
muscle spasm and pain. However, Dr. Tsang did not address the relevant issue of disability for
the limited-duty work on or after July 7, 1998 when the temporary-duty position expired. This
evidence does not support total disability due to a material change in the accepted condition prior
to May 9, 2001. Appellant has not established that modification of the 1998 wage-earning
capacity decision is warranted.
CONCLUSION
The Board finds that appellant has not established that modification of his wage-earning
capacity determination is warranted.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 31, 2006 are affirmed.
Issued: May 20, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

